Citation Nr: 0604140	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  03-04 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1. Entitlement to service connection for hearing loss in the 
right ear.

2. Entitlement to service connection for hearing loss in the 
left ear.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The appellant served in the Alabama Army National Guard for 
years which included a period of active duty for training 
from March 27, 2000, to April 21, 2000 (hereinafter "the 
April 2000 period of active duty for training").

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  In 
February 2004, the Board reopened the appellant's claim for 
service connection for hearing loss in the right ear, and 
remanded both issues for further development.  The Appeals 
Management Center completed that development, and the case 
has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant had no periods of active duty and is not a 
"veteran" for purposes of establishing entitlement to VA 
benefits.

3.  Right ear hearing loss did not manifest during the 
appellant's initial period of active duty for training in 
1981.

4.  The appellant's right ear hearing loss existed prior to 
his period of active duty for training in April 2000.

5. The appellant's preexisting right ear hearing loss has not 
been shown to have permanently worsened or increased in 
severity beyond its natural progression during his period of 
active duty for training in April 2000.

6.  The appellant has not been shown to have a current left 
ear hearing loss disability by VA standards for the purposes 
of establishing service connection.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
during active duty for training.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 3.306 (2005).

2.  Left ear hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   In this case, the RO did not provide the appellant 
with notice of the VCAA before the initial adjudication in 
this case.  However, the RO did provide the appellant with 
letters in March and November 2004, which meet the 
notification requirements of the VCAA, prior to 
readjudicating his claims in a supplemental statement of the 
case (SSOC).  Therefore, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error. 

In this regard, the Board notes that, while notice provided 
to the appellant was not given prior to the first AOJ 
adjudication of the claims, notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
claims for service connection were readjudicated in a SSOC.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and argument in 
support of his claims.  Viewed in context, the furnishing of 
the VCAA notice after the decision that led to the appeal did 
not compromise "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103, 
115 (2005).  The appellant has had a "meaningful opportunity 
to participate effectively" in the processing of his claims.  
Id., at 120-21.  Therefore, with respect to the timing 
requirement for the VCAA notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).
In this case, the RO informed the appellant in the March and 
November 2004 VCAA letters about the information and evidence 
that is necessary to substantiate the claims for service 
connection.  Specifically, the letters stated that the 
evidence must show that the appellant had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  Additionally, the 
February 2003 Statement of the Case (SOC) and the September 
2005 SSOC notified the appellant of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims for 
service connection.  

In addition, the RO notified the appellant in the March and 
November 2004 letters about the information and evidence that 
VA will seek to provide.  In particular, the letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The appellant was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims. 

The RO also informed the appellant about the information and 
evidence he was expected to provide.  Specifically, the March 
and November 2004 letters notified the appellant that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The March and November 2004 letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if he had received any 
treatment from private health care providers and would like 
VA to obtain those records on his behalf.  In addition, the 
March 2004 letter informed the appellant that it was still 
his responsibility to ensure that VA received all of the 
requested records that are not in the possession of a Federal 
department or agency.

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the appellant in the rating decision, SOC, and SSOC 
of the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.  In addition, the appellant was provided 
a VA examination in August 2005.  VA has also assisted the 
appellant and his representative throughout the course of 
this appeal by providing them with a SOC and SSOCs, which 
informed them of the laws and regulations relevant to the 
appellant's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the appellant in 
this case.


Background and Evidence

The appellant served in the Alabama Army National Guard for 
years, including on active duty for training in April 2000.

Service medical records indicate that the appellant was 
provided an enlistment examination in September 1980 at which 
time he denied having a medical history of hearing loss.  His 
ears were found to be normal, and on the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
20
LEFT
20
10
5
5
5

The appellant was later provided a separation examination in 
February 1981 at which time his ears were again found to be 
normal, and on the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
5
0
LEFT
10
5
5
0
0

The appellant was subsequently provided a periodic 
examination in August 2000 at which time he reported having a 
medical history of hearing loss and he was found to have 
severe hearing loss in his right ear.  

Several reports of hearing tests conducted by the appellant's 
civilian employer are of record.  One such private hearing 
test notification report, dated in May 1999, reflected 
results as follows for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
40
45

It was noted that the appellant's hearing status was normal 
for the left ear and mild for high pitch sounds on the right.

In May 2000, a private hearing test notification report 
reflected results as follows for the right ear:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
25
50

It was noted that the appellant's hearing status was normal 
for the left ear and moderate for high pitch sounds on the 
right.

A private Audiometric Review Report, dated in June 2001, 
showed the following audiometric findings for the right ear 
from testing in May 2001:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
15
40

His hearing status for high pitch sounds was moderate in his 
right ear and normal in his left ear, and his hearing status 
for speech range was moderate in his right ear and normal in 
his left ear.  There was a change in his hearing from the 
baseline test in his right ear, but there was no such change 
in his left ear.  It was noted that there could be many 
reasons for a change in hearing, including medication, test 
problems, exposure to noise while not wearing hearing 
protection, or ear problems like wax or infection.  It was 
also noted that on this report that the current test showed 
"a hearing configuration that is commonly not associated 
with noise exposure and should be evaluated by a physician 
since it may be correctable."  It was recommended that the 
appellant be informed of this referral so that he could make 
an appointment with an ear specialist for evaluation and 
diagnosis.  

A private Hearing Test Notification Report, dated in May 2002 
showed the following audiometric findings for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
65
75
75

It was noted that the appellant's hearing status was normal 
for the left ear and severe for high pitch sounds on the 
right and moderate for speech range on the right.

A private Hearing Test Notification Report, dated in May 2003 
showed the following audiometric findings for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
60
70
70

It was noted that the appellant's hearing status was normal 
for the left ear and severe for high pitch sounds on the 
right and moderate for speech range on the right.

A private Hearing Test Notification Report, dated in August 
2004 showed the following audiometric findings for the right 
ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
70
70
80

It was noted that the appellant's hearing status was normal 
for the left ear and severe for high pitch sounds on the 
right and moderate for speech range on the right.

In addition to the audiometric results depicting the right 
ear hearing status from May 1999 to August 2004, private 
medical records dated from December 1995 to December 2000 
document the appellant's treatment for various disorders, 
including Bell's palsy, right ear deafness, and cellulitis of 
the right pinna.  In June 2000, the appellant was seen with 
complaints of hearing loss.  He reported a history of having 
returned from the National Guard six weeks earlier at which 
time his right ear was burning.  He was diagnosed with right 
otitis media and treated with antibiotics.  The appellant 
also reported experiencing sudden and complete loss of 
hearing on the right side two weeks earlier, but he denied 
having any other symptoms.  Following an examination, he was 
assessed as having sudden right sensorineural hearing loss 
that had been associated with possible otitis media and 
facial paresis.  
Private medical records dated from May 1999 to September 2000 
indicate that the appellant was seen for a follow-up 
appointment in September 2000.  He was assessed as having 
right-sided sensorineural hearing loss.  It was also noted 
that he had a bit of an air-bone gap on the left side, which 
was unusual.

Private medical records dated from May 2000 to August 2001 
indicate that the appellant complained of pain in his right 
ear as well as dizziness.  Following a physical examination, 
he was assessed as having cellulitis of the right pinna.  He 
was also diagnosed with right Bell's palsy a few days later.  

Private medical records dated from June 2000 to February 2002 
indicate that the appellant was seen for an audiological 
evaluation in February 2002 at which time it was noted that 
he had a history of Bell's palsy as well as significant noise 
exposure.  The audiological results showed him to have an 
essentially "dead" right ear, but his left ear was largely 
within normal limits.  His speech discrimination scores were 
zero percent in his right ear and 88 percent in his left ear.  

In September 2000, a lay statement was submitted by a man who 
had served on active duty for training with the appellant in 
April 2000.  He indicated that loud noise simulators were 
used to represent land mines and artillery.  He also noted 
that a convoy was hit and that the appellant told him that a 
simulated land mine was tossed beside him.  The fellow 
serviceman further stated that the appellant had talked about 
how loud the noise was and complained that he could not hear 
for a period of time.

In October 2000, the appellant submitted a statement in which 
he claimed that he had developed Bell's palsy while he was at 
Fort Polk and stated that he subsequently went deaf in his 
right ear.

Private medical records dated in December 2000 indicate that 
the appellant had had rocky mountain fever and otitis media.

In his February 2003 VA Form 9, the appellant claimed that a 
simulator grenade was thrown at his feet while he was serving 
at Fort Polk, Louisiana.  The appellant submitted medical 
literature obtained from the Internet in May 2003, which 
provided general information regarding hearing loss.

In his June 2003 hearing testimony before the Board, the 
appellant claimed that grenade simulators were used within a 
foot of him during his training, which caused him acoustic 
trauma.  He indicated that he immediately experienced a 
ringing sensation in his ears.  He also stated that his right 
ear was affected more than his left ear because it had been 
previously damaged from a simulator in the early 1980s.  

The appellant was afforded a VA examination in August 2005 at 
which time he complained of hearing loss during the previous 
five years.  The examiner reviewed the appellant's claims 
file and a physical examination was performed.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Left Ear
15
10
10
20
20

Speech audiometry revealed speech recognition ability of zero 
percent in the right ear and of 100 percent in the left ear.  
The examiner indicated that the bone conduction scores were 
consistent with the air conduction scores confirming 
sensorineural type hearing loss in the right ear only.   His 
acoustic reflexes were absent at normal sensation levels 
bilaterally at 500, 1000, 2000, and 4000 Hertz.   Otoscopy 
was unremarkable bilaterally.  The appellant was assessed as 
having a profound sensorineural hearing loss in the right ear 
and normal hearing sensitivity for the left ear.  The 
examiner commented that it was as less likely as not that the 
appellant's current right ear hearing loss was caused by or 
the result of military noise exposure.  




Law and Analysis

The appellant contends that he is entitled to service 
connection for hearing loss in his right and left ears.  More 
specifically, the appellant claims that he currently has 
bilateral hearing loss that is related to acoustic trauma 
that he was exposed to during active duty for training in 
April 2000.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  The term 
"veteran" is defined, in relevant part, as "a person who 
served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air 
service" is defined to include active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty." 38 U.S.C.A. § 101(24); see also 
38 C.F.R. § 3.6(a).  The term "active duty for training" 
includes, inter alia, certain full time duty in the Army 
National Guard.  38 U.S.C.A. § 101(22); see also 38 C.F.R. 
§ 3.6(c)(3).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

The advantage of certain evidentiary presumptions, provided 
by law, that assist veterans in establishing service 
connection for a disability do not extend to those who claim 
service connection based on a period of active or inactive 
duty for training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995) (noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period); McManaway, 13 Vet. App. at 67 
(citing Paulson, 7 Vet. App. at 469-70, for the proposition 
that, "if a claim relates to period of active duty for 
training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the appellant in this 
case is not entitled to a presumption of sound condition at 
entrance onto a period of active duty for training, or to a 
presumption of aggravation during such period where evidence 
shows an increase in severity of a preexisting disease during 
such a period, or to a presumption of service incurrence or 
aggravation for certain diseases, including sensorineural 
hearing loss, which manifest themselves to a degree of 10 
percent or more disabling within a year from the date of 
separation from service.  This does no mean that service 
connection may not be established for a disability on a 
direct basis or based on aggravation but rather that the 
Board must review the evidence relevant to issues of direct 
service connection or service connection based on aggravation 
under the preponderance-of-the-evidence standard, the usual 
standard of review employed by the Board.  See Paulson, 7 
Vet. App. at 469 (quoting Board decision stating that a 
finding of preservice existence (of a disability) must be 
supported by a preponderance of the evidence (for claims 
based on period of active duty for training or inactive duty 
for training)).

In this regard, the Board notes that, in rendering a decision 
on appeal, it must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The question is whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert, 1 Vet. App. at 54.

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  


I.  Right Ear

In considering the evidence of record, the Board concludes 
that the appellant is not entitled to service connection for 
hearing loss in his right ear.  The medical evidence of 
record clearly demonstrates that the appellant has hearing 
loss in his right ear as defined by VA regulations.  In this 
regard, the August 2005 VA examiner found that the appellant 
had a speech recognition score of zero percent in his right 
ear using the Maryland CNC Test. See 38 C.F.R. § 3.385.  
However, the medical evidence of record does not show that 
the appellant was disabled from right ear hearing loss 
incurred or aggravated in line of duty while on a period of 
active duty for training including the April 2000 period of 
active duty for training.

The appellant's service medical records are negative for any 
complaints, treatment, or diagnosis of right ear hearing loss 
during his initial period of active duty for training.  
Moreover, private medical records indicate that he was first 
diagnosed with right ear hearing loss in 1999, which was many 
years following his initial period of active duty for 
training and yet prior to the alleged incident that occurred 
during his active duty for training in April 2000.  As noted 
above, the appellant is not entitled to a presumption of 
sound condition at entrance onto a period of active duty for 
training.  Therefore, only a preponderance of the evidence, 
as opposed to clear and unmistakable evidence, is required to 
establish that a disability preexisted service.  As 
previously noted, the private medical record dated in May 
1999 showed the veteran as having hearing loss in his right 
ear.  There is no evidence to the contrary in the record.  
Accordingly, based on this medical evidence, the Board 
concludes that the preponderance of the evidence establishes 
that the veteran's right ear hearing loss preexisted his 
period of active duty for training in April 2000.  

Having established that the appellant's right ear hearing 
loss preexisted his period of active duty for training in 
April 2000, the Board must next consider whether such a 
condition was aggravated by his active duty for training.  
Specifically, the Board must decide whether the evidence 
demonstrates that the right ear hearing loss increased in 
severity, beyond its natural progress, during active duty for 
training.  Again, no presumption of aggravation is available 
in this case even if an increase in severity of hearing loss 
were shown during the period of active duty for training.  
After a thorough review of the medical evidence and for the 
reasons stated below, the Board finds that the appellant's 
right ear hearing loss did not increase in severity during 
his active duty for training.  

In support of this finding, the Board notes that the 
appellant's service medical records do not document any 
complaints, treatment, or diagnosis of right ear hearing loss 
in April 2000.  Post-service private medical evidence, 
including reports dated in May and June 2000, reflect 
findings of sudden right sensorineural hearing loss that was 
associated with possible otitis media and facial paresis.  
(The Board notes that service connection was denied for 
Bell's palsy and Rocky Mountain fever in a September 2001 
rating decision which the veteran did not appeal.)

In addition, the August 2005 VA examiner opined that it was 
as less likely as not that the appellant's current right ear 
hearing loss was caused by or the result of military noise 
exposure during that period of active duty for training.  
This is consistent with the finding in the June 2001 private 
Audiometric Review Report that current testing showed a 
hearing configuration not commonly associated with noise 
exposure.  Moreover, there is no medical evidence of record 
in this case showing that the appellant's preexisting ear 
hearing loss increased in severity beyond its natural 
progression or that he incurred hearing loss in his right ear 
during the period of active duty for training. 
In conclusion, the Board finds that the preponderance of the 
evidence shows that the appellant was not disabled by right 
ear hearing loss due to an injury or disease incurred in or 
aggravated by a period of active duty for training.  As 
discussed, service connection may be granted for a disease or 
injury incurred in or aggravated by a period of "active 
service."  In order for active duty for training to be 
characterized as "active service" under the statutory 
provisions, the evidence must show that the appellant was 
disabled during such training from an injury incurred in or 
aggravated in the line of duty.  In this case, the evidence 
does not show that the appellant was disabled as a result of 
any such injury or disease during the period of active duty 
for training in question.  As such, no pertinent period of 
service constitutes "active service" for purposes of 
entitlement to compensation under Title 38.  The Board finds 
that the appellant has not established that he is entitled to 
"veteran" status based on right ear hearing loss for a 
period of active duty for training.  As veteran status has 
not been established, the Board has not applied the the 
evidentiary presumptions extended to veterans to assist them 
in establishing service connection and concludes that the 
preponderance of the evidence is against the claim that a 
preexisting right ear hearing loss was aggravated during 
active duty for training in April 2000.  See Paulson, 7 Vet. 
App. at 470.  In light of the foregoing, service connection 
is not warranted for a right ear hearing loss, and the 
appellant's claim is accordingly denied.


II. Left Ear

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to service connection for hearing 
loss in the left ear.  The medical evidence of record does 
not show the appellant to have current hearing loss as 
defined by VA regulations.  In this regard, the August 2005 
VA examination did not find him to have a pure tone threshold 
of 40 decibels or greater in the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz. Nor were the auditory thresholds 26 
decibels or greater for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz.  Additionally, his 
speech recognition score was 100 percent, and the August 2005 
VA examiner stated that the appellant had normal hearing 
sensitivity for the left ear.  The Board does acknowledge 
that private medical records dated in February 2002 document 
the appellant as having a speech recognition score of 88 
percent in his left ear.  However, the report does not 
indicate what sort of speech audiometry testing was done.  
For VA purposes, the Maryland CNC Test must be used. See 38 
C.F.R. § 3.385.  As such, the February 2002 audiological 
evaluation does not appear adequate for determining service 
connection under VA criteria.  Thus, the medical evidence 
does not establish that the appellant currently has hearing 
loss in the left ear as defined by VA standards.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the appellant currently has the 
disability for which benefits are being claimed.  Because the 
medical evidence does not establish that the appellant has a 
current diagnosis of left ear hearing loss, the Board finds 
that the appellant is not entitled to service connection for 
hearing loss in the left ear.  


III. Conclusion

The Board does acknowledge the medical literature submitted 
by the appellant in May 2003 to support the contention that 
he currently has bilateral hearing loss related to his 
military service.  However, this evidence is general in 
nature and no examiner has specifically related the 
information contained therein to the veteran.  See Sacks v. 
West, 11 Vet. App. 314, 317 (1998) ("This is not to say that 
medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  Thus, the 
Board finds that it is of little probative value in this 
case.  In fact, the August 2005 VA examiner did have the 
opportunity to review the medical literature, but 
nevertheless commented that the appellant's right ear hearing 
loss was not related to his military service and found that 
his left ear had normal hearing sensitivity.  With regard to 
the appellant's contentions that his hearing loss is the 
result of a disease, injury, or event in service, the 
appellant is not a medical professional competent to render 
an opinion on matters of medical etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Board concludes that the preponderance of evidence is 
against the veteran's claims for service connection for 
hearing loss in his right and left ears.

Because the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for a hearing loss in the right and left ears is 
not warranted.  


ORDER

Service connection for hearing loss in the right ear is 
denied.

Service connection for hearing loss in the left ear is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


